DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Status of Claims
Pending: 
1, 2, 9, 17, 21, 28, 40
Withdrawn: 
NONE
Rejected:
1, 2, 9, 17, 21, 28, 40
Amended: 
NONE
New: 
NONE
Independent:
1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 9, 17, 21, 28, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN 101967588 (CN’588).

Instant cl. 1
CN’588
CN’588 #97
Cu
3.00-3.60
2.8-4.0
3.6
Li
1.02-1.25
0.8-1.9
1.2
Mg
0.15-0.30
0.20-0.80
0.4 (outside)
grain structure control element selected from Zr, Sc, Cr, V, Hf, RE
0.05-0.50
0.04-0.20% Zr
0.12% Zr
Ag
Limited to -0.05 as “any other element”
Optional
-
Mn
0.2-0.5
0.20-0.60
0.3
Fe
-0.15
-0.10
<0.10
Si
 -0.12
-0.10
<0.10
Zn
0.20-1.0
0.20-0.80
0.5
Ti
-0.15
-0.12
<0.12
Any other element
-0.05 ea
-0.15 total
-


Table 1: instant claims compared to CN’588
CN’588 teaches an Al-Cu-Li alloy wrought product that overlaps the claimed ranges of Cu, Li, Zr/grain structure control element, Mn, Ti, Ag, Zn, Mg (see CN’588 at abstract, etc.), see Table 1 above for comparison. CN’588 teaches said alloy is formed by rolling to a thickness of 0.8-8.0 mm (CN’457 at [0052]), which is outside the claimed thickness minimum of 25.4mm (independent claim 1). However, changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04). It would have been obvious to one of ordinary skill in the art to have formed the Al-Cu-Li alloy of CN’588 into a rolled product with a thickness ≥25.4mm, according to the intended purpose, as thickness of sheet/plate rolled product is prima facie obvious in absence of new or unexpected results.
Because CN’588 teaches overlapping ranges of Cu, Mg, Li, Zn, Mn, Si, Fe, Ti, it is held that CN’588 has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2, 9, 17, 21, 28, CN’588 teaches overlapping ranges of alloying elements (see Table 1 above for comparison).
Concerning claim 40, see discussion of rolled product thickness above.

Response to Amendment/Arguments
In the response filed on 9/7/21 applicant submitted arguments traversing the rejections of record.  
The reference to “CN’588” was correctly identified by applicant as “CN 101967588” (see response filed 9/7/21 p 4), and the typo is fixed and the rejection above refers to the correct prior art document.
Applicant’s argument that the instant invention is not obvious in view of CN’588 because CN’588 requires the lithium equivalent to be higher than 2.6 has not clearly been found persuasive. CN’588 states “In the present invention, the Li+Cu total amount is controlled near 5% and the Li equivalent is slightly higher than 2.6 in order to ascertain alloy strength and plasticity” (translation, [0006]). Even so, example 97 (which appears to be an inventive example for CN’588), has a Li equivalent of 2.5, which is OUTSIDE said preferred Li equivalent of >2.6, contains amounts of Cu and Li within the scope of the instant claims, and said example exhibits an excellent strength/toughness combination (see Table 2 of CN ‘588, see also graph below- example 97 is in the top right corner (311, 114)).
[Chart]
YS vs. Toughness for ex. 95-101 of CN’588 (data from Table 2 of CN’588)

Though CN’588 teaches an embodiment of keeping the lithium equivalent >2.6%, CN’588 also teaches examples with excellent combination of strength and toughness outside this range (i.e. ex. 97). Therefore the examiner’s position is that while the prior art may prefer a lithium equivalent higher than 2.6, the examiner respectfully disagrees with Applicant’s assertion that CN ‘588 unequivocally requires that value for lithium equivalent.  Because CN’588 teaches overlapping ranges of Cu, Mg, Li, Zn, Mn, Si, Fe, Ti, as well as a close example to the presently claimed ranges, it is held that CN’588 has created a prima facie case of obviousness of the presently claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/4/22